     Case 1-19-44729-nhl       Doc 13-1    Filed 08/16/19     Entered 08/16/19 17:51:51




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                          )
                                          )
 In re:                                   )         Chapter 11
                                          )
                                          )         Case No. 19-44729 (NHL)
 TOMKINS WILLOUGHBY LLC,                  )
                                          )
         Debtor and Debtor in Possession. )
                                          )
                                          )

               DECLARATION OF ALAN J. WAINTRAUB IN SUPPORT OF
                  MOTION OF ALBANY AVENUE PARTNERS LLC TO
              ANNUL, OR ALTERNATIVELY TO LIFT, THE AUTOMATIC
            STAY PURSUANT TO SECTION 362 OF THE BANKRUPTCY CODE

Alan J. Waintraub hereby declares and states as follows:

       1.      I am the foreclosure attorney for Albany Avenue Partners LLC (“Albany

Partners”), and I maintain an office at Law Offices of Alan J. Waintraub PLLC, 125-10 Queens

Blvd, Suite 311, Kew Gardens, New York 11415. I submit this declaration in support of the

MOTION OF ALBANY AVENUE PARTNERS LLC TO ANNUL, OR ALTERNATIVELY TO LIFT,

THE AUTOMATIC STAY PURSUANT TO SECTION 362 OF THE BANKRUPTCY CODE

pursuant to section 362(d) of title 11 of the United States Code (the “Bankruptcy Code”) and rule

4001 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) for an order

annulling the automatic stay in connection with the foreclosure sale which took place on August

1, 2019 in the New York State Supreme Court for Kings County foreclosure proceeding Index No.

500185/2018 with respect to that certain parcel of real property located in Kings County, New

York at 156 Tompkins Avenue, Brooklyn, NY 11206 [Block 1767, Lot 41] (the “Property”) or,

alternatively, to lift the automatic stay to allow movant to re-notice the sale and conclude the

foreclosure sale.
     Case 1-19-44729-nhl       Doc 13-1     Filed 08/16/19     Entered 08/16/19 17:51:51




       2.      I am fully familiar with the facts and circumstances set forth below and make the

statements herein based upon my personal knowledge.

       3.      Albany Partners holds a final judgment of foreclosure and sale (the “Judgment”)

against the Debtor and the Property. A true and correct copy of the Judgment is attached hereto

as Exhibit A. The foreclosure sale was duly noticed and scheduled for August 1, 2019. As of the

petition date, August 1, 2019, Albany Partners is owed in excess of $725,000.00 pursuant to the

terms of the Judgment.

       4.      My office attended the foreclosure auction of the Property on August 1, 2019. The

sale occurred at 2:30 PM. As of the moment the sale began, and through the conclusion of the

sale, my office, the Court appointed referee or the Court was never made aware that the above-

captioned debtor (the “Debtor”) had commenced a chapter 11 case just minutes before the sale

took place. Indeed, the petition was not electronically filed until 2:44 PM and was hand-stamped

as received at 2:10 PM. No one contacted me or my office by any means to advise of the

bankruptcy filing. My office did not see anyone representing the Debtor and, upon information

and belief, nobody was representing the debtor at the foreclosure sale. When the court clerk

solicited the audience as to anyone who had notice of a bankruptcy filing or order to show cause

with a stay or anything that might have stopped this foreclosure sale, no one spoke or came

forward. When the sale completed, the winning bidder signed terms and conditions of sale on

behalf of the successful bidder at the foreclosure sale. Still, to that point, no one came forward

with any information regarding a bankruptcy filing. I was in contact with my office representative

at the foreclosure sale, the Court appointed referee and Albany Partners from the commencement

of the foreclosure sale to its conclusion and no notice was ever provided to any party prior to the

foreclosure sale or even after the foreclosure sale was concluded.




                                               -2-
     Case 1-19-44729-nhl        Doc 13-1     Filed 08/16/19     Entered 08/16/19 17:51:51




       5.      As this Court is aware, bankruptcy petitions are signed under penalty of perjury.

Shortly after the sale after I had an opportunity to review the chapter 11 petition I noticed that it

purported to be signed by Abraham Kappel, Esq, which seemed suspect to me. I contacted Mr.

Kappel and, indeed, he confirmed that his signature on the petition was a forgery. Mr. Kappel has

moved by order to show cause before this Court for an order finding he is not and never was

counsel of record for the Debtor. [Docket No. 11]. His motion clearly states that his signature on

the petition is a forgery and that he never discussed the bankruptcy filing with the Debtor. Forgery

is a crime under New York State and federal law. The chapter 11 petition that was filed in this

case was filed as part of the crime of bankruptcy fraud and forgery and, therefore, was a per se bad

faith filing. Further, this bad faith chapter 11 filing unfairly prejudices Albany Partners for two

reasons: First and foremost, Albany Avenue would be unfairly prejudiced if the Debtor was

permitted to raise the automatic stay as a defense when the stay arose in connection with a

fraudulent filing based on a forgery. Second, Albany Partners will be prejudiced, indeed has

already been prejudiced, by the unnecessary additional expense of this motion and the inquiry

surrounding the forgery and the secretive chapter 11 filing, Albany’s involvement in this case, and

the continued risk to Albany Partners’ collateral with the continued accumulation of priority

tax/municipal claims (the open water charges alone are $1,398.72 and they accrue interest) and the

additional significant advertising expense if Albany Partners is required to re-notice the

foreclosure proceeding.

       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.

Executed on August 16, 2019                           /s/Alan J. Waintraub
                                                         Alan J. Waintraub




                                                -3-
Case 1-19-44729-nhl   Doc 13-1   Filed 08/16/19   Entered 08/16/19 17:51:51
Case 1-19-44729-nhl   Doc 13-1   Filed 08/16/19   Entered 08/16/19 17:51:51
Case 1-19-44729-nhl   Doc 13-1   Filed 08/16/19   Entered 08/16/19 17:51:51
Case 1-19-44729-nhl   Doc 13-1   Filed 08/16/19   Entered 08/16/19 17:51:51
Case 1-19-44729-nhl   Doc 13-1   Filed 08/16/19   Entered 08/16/19 17:51:51
Case 1-19-44729-nhl   Doc 13-1   Filed 08/16/19   Entered 08/16/19 17:51:51
Case 1-19-44729-nhl   Doc 13-1   Filed 08/16/19   Entered 08/16/19 17:51:51
Case 1-19-44729-nhl   Doc 13-1   Filed 08/16/19   Entered 08/16/19 17:51:51
Case 1-19-44729-nhl   Doc 13-1   Filed 08/16/19   Entered 08/16/19 17:51:51
Case 1-19-44729-nhl   Doc 13-1   Filed 08/16/19   Entered 08/16/19 17:51:51
Case 1-19-44729-nhl   Doc 13-1   Filed 08/16/19   Entered 08/16/19 17:51:51
Case 1-19-44729-nhl   Doc 13-1   Filed 08/16/19   Entered 08/16/19 17:51:51
Case 1-19-44729-nhl   Doc 13-1   Filed 08/16/19   Entered 08/16/19 17:51:51
Case 1-19-44729-nhl   Doc 13-1   Filed 08/16/19   Entered 08/16/19 17:51:51
Case 1-19-44729-nhl   Doc 13-1   Filed 08/16/19   Entered 08/16/19 17:51:51
Case 1-19-44729-nhl   Doc 13-1   Filed 08/16/19   Entered 08/16/19 17:51:51
Case 1-19-44729-nhl   Doc 13-1   Filed 08/16/19   Entered 08/16/19 17:51:51
Case 1-19-44729-nhl   Doc 13-1   Filed 08/16/19   Entered 08/16/19 17:51:51
